         Case 2:20-cv-01539-AJS Document 82 Filed 02/18/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                       Plaintiff,                      Lead Case No. 2:20-cv-01539-AJS

        v.

 MASTERBUILT MANUFACTURING, LLC,

                       Defendant.


                                    NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiff Blair Douglass and Defendant Masterbuilt

Manufacturing, LLC have reached an agreement in principle that will resolve the claims alleged

in the lead case, Douglass v. Masterbuilt Manufacturing, LLC, Lead Case No. 2:20-cv-01539-

AJS.

                                                 Respectfully Submitted,


 Dated: February 18, 2021                       /s/ Kevin W. Tucker
                                                Kevin W. Tucker (He/Him/His)
                                                Pa. No. 312144
                                                Kevin J. Abramowicz
                                                Pa. No. 320659
                                                EAST END TRIAL GROUP LLC
                                                6901 Lynn Way, Suite 215
                                                Pittsburgh, PA 15208
                                                Tel. (412) 877-5220
                                                ktucker@eastendtrialgroup.com
                                                kabramowicz@eastendtrialgroup.com
          Case 2:20-cv-01539-AJS Document 82 Filed 02/18/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, February 18, 2021, a true and correct copy of the

foregoing Notice of Settlement was filed on the Court’s CM/ECF system and will be served

upon all counsel of record.

                                             Respectfully Submitted,

 Dated: February 18, 2021                         /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  EAST END TRIAL GROUP LLC
                                                  6901 Lynn Way, Suite 215
                                                  Pittsburgh, PA 15208
                                                  Tel. (412) 877-5220
                                                  ktucker@eastendtrialgroup.com
